 



Exhibit 10.1

EMPLOYMENT AGREEMENT

     This Amended And Restated Employment Agreement (the “Agreement”) is entered
into as of May 31, 2005, by and between Kent P. Ainsworth (the “Employee”) and
URS Corporation, a Delaware corporation (the “Company”).

Witnesseth:

     Whereas, the Company and the Employee entered into an Employment Agreement
dated September 8, 2000, as amended by the Amendment to Employment Agreement
dated August 8, 2003, and further amended by the Second Amendment to Employment
Agreement dated August 20, 2004 (which Employment Agreement, as so amended, is
referred to below as the “Prior Agreement”); and

     Whereas, the Company wishes to continue employing the Employee and the
Employee is willing to continue such employment upon the terms and conditions of
this Agreement, which is an amendment and restatement of the Prior Agreement.

     Now, Therefore, in consideration of the premises and the entry into this
Agreement by the parties, the parties agree as follows:



  1.   Term Of Employment.

          (a) Basic Rule. The Company agrees to continue the Employee’s
employment, and the Employee agrees to remain in employment with the Company,
from the date hereof to and until February 29, 2008 (the “Retirement Date”), on
which date the Employee shall retire from the Company, unless the Employee’s
employment terminates earlier pursuant to Section 1(b), (c), (d), (e) or
(f) below.

          (b) Termination by Company Without Cause. The Company may terminate
the Employee’s employment at any time without Cause (as defined below) by giving
the Employee thirty (30) days’ advance notice in writing.

          (c) Termination by Company for Cause. The Company may terminate the
Employee’s employment for Cause by giving the Employee five (5) days’ advance
notice in writing. For all purposes under this Agreement, “Cause” shall mean:

               (i) A willful act by the Employee that constitutes gross
misconduct or fraud and that is materially injurious to the Company;

               (ii) The Employee’s conviction of, or plea of “guilty” or “no
contest” to, a felony involving dishonesty or moral turpitude and that is
materially injurious to the Company; or

               (iii) The Employee’s material breach of any non-competition,
non-solicitation or non-disparagement obligation to the Company.

1.



--------------------------------------------------------------------------------



 



No act, omission or failure to act by the Employee shall be considered “willful”
unless committed without good faith and without reasonable belief that the act,
omission or failure to act was in the Company’s best interests.

          (d) Resignation by Employee. The Employee may terminate his employment
by giving the Company thirty (30) days’ advance notice in writing.

          (e) Death of Employee. The Employee’s employment shall terminate
automatically and immediately in the event of his death.

          (f) Disability. Subject to applicable law, the Company may terminate
the Employee’s employment due to Disability by giving the Employee thirty
(30) days’ advance notice in writing. For all purposes under this Agreement,
“Disability” shall mean that that the Employee, at the time notice is given, has
performed none of his duties under this Agreement for a period of not less than
one hundred eighty (180) consecutive days as the result of any physical or
mental injury or illness. In the event that the Employee resumes the performance
of substantially all of his duties hereunder before the termination of his
active employment under this Section 1(f) becomes effective, the notice of
termination shall automatically be deemed to have been revoked.

          (g) Rights Upon Termination. Upon the termination of the Employee’s
employment pursuant to this Section 1, the Employee shall only be entitled to
the compensation, benefits and reimbursements described in Sections 3 and 4 for
the period preceding and including the effective date of the termination, which
shall include all accrued and unused vacation, all of which shall fully
discharge all responsibilities of the Company to the Employee.

          (h) Employment by Affiliate. The employment of the Employee shall not
be considered to have terminated for purposes of this Agreement if the Employee
is employed by a parent, subsidiary or affiliated corporation or related entity
of the Company.

          (i) Termination of Agreement. This Agreement shall terminate on the
date when all obligations of the parties hereunder have been satisfied.



  2.   Duties And Scope Of Employment.

          (a) Position. The Company agrees to employ the Employee under this
Agreement as follows, subject to earlier termination of employment as
contemplated under Section 1 above:

               (i) From the date hereof through February 28, 2006 or, if later,
the date on which the Company files its Annual Report on Form 10-K for the
fiscal year ending December 30, 2005 (the “2005 Form 10-K”) with the U.S.
Securities and Exchange Commission (the “SEC”), the Company agrees to employ the
Employee in an executive position as Executive Vice President, Chief Financial
Officer and Secretary (the “Executive Period”); and

               (ii) For the period beginning at the end of the Executive Period
until the Retirement Date or the earlier termination of the Employee’s
employment pursuant to Section 1 above, the Company agrees to employ the
Employee in a non-executive position

2.



--------------------------------------------------------------------------------



 



during which the Employee, as a common law employee, will provide consulting and
advisory services to the Company (the “Consulting Period”).

          (b) Reporting.

               (i) During the Executive Period, the Employee shall report to the
Chief Executive Officer of the Company and shall serve in such positions on
behalf of the Company and its parent, subsidiary and affiliated corporations and
related entities and perform such duties for such corporations and entities
consistent with his position as Executive Vice President and Chief Financial
Officer of the Company as are required by the Chief Executive Officer. It is
anticipated that the Employee’s duties will require him to travel frequently and
extensively.

               (ii) During the Consulting Period, the Employee shall report to
the Chief Executive Officer of the Company and shall serve in such positions on
behalf of the Company and its parent, subsidiary and affiliated corporations and
related entities and perform such duties as are mutually agreed by the Employee
and the Chief Executive Officer; provided, however, that Employee shall be
obligated to provide no more than one hundred (100) hours of service to the
Company during each fiscal quarter of the Consulting Period.

          (c) Obligations. During the Executive Period, the Employee shall
devote his full business efforts and time to the Company and its parent,
subsidiary and affiliated corporations and related entities and shall not render
services to any other person or entity without the prior written consent of the
Chief Executive Officer of the Company. The foregoing, however, shall not
preclude the Employee from (i) engaging in appropriate civic, charitable or
religious activities, (ii) devoting a reasonable amount of time to private
investments that do not interfere or conflict with his responsibilities to the
Company or (iii) serving on the boards of directors of other companies provided
that prior written approval for such service is attained from the Chief
Executive Officer of the Company and such service does not interfere or conflict
with his responsibilities to the Company. During the Consulting Period, the
Employee shall devote such efforts and time to the Company and its parent,
subsidiary and affiliated corporations and related entities as shall be required
to provide the services contemplated by Section 2(b)(ii) above. During the
period commencing on the date of this Agreement and ending on February 29, 2008,
regardless of any termination of employment in the interim, the Employee shall
not render services to any other person or entity that competes with the
Company, or solicit any employee of the Company to do so, or materially
disparage or criticize the Company with the intent of harming its business or
reputation publicly or privately to unrelated third parties, in each case
without the prior written consent of the Chief Executive Officer of the Company.

          (d) Resignation from Other Positions. Immediately upon termination of
the Executive Period, and earlier upon request by the Company, the Employee
shall resign from any and all positions he holds as director, officer, trustee,
nominee, agent for service of process, attorney-in-fact or similar position with
respect to the Company or a parent, subsidiary or affiliated corporation or
related entity of the Company, and shall execute, verify, acknowledge, swear to
and deliver any documents and instruments reasonably requested by the Company or
required to reflect such resignation.

3.



--------------------------------------------------------------------------------



 



  3.   Base Compensation And Target Bonus.

          The Company agrees to compensate the Employee under this Agreement as
follows:

          (a) Base Compensation.

               (i) Executive Period. During the Executive Period, the Company
agrees to pay the Employee as compensation for his services a base salary at an
annual rate of Four Hundred Sixty-Five Thousand Dollars ($465,000). Such salary
shall be payable in accordance with the Company’s standard payroll procedures.
(The annual compensation specified in this Section 3(a)(i) is referred to in
this Agreement as “Base Compensation.”)

               (ii) Consulting Period. During the Consulting Period, the Company
agrees to pay the Employee as compensation for his services annual compensation
of Two Hundred Fifty Thousand Dollars ($250,000), or at such higher rate as
mutually agreed by the Employee and the Company. Such annual compensation shall
be payable in accordance with the Company’s standard payroll procedures. (The
annual compensation specified in this Section 3(a)(ii) is referred to in this
Agreement as “Consulting Compensation.”)

          (b) Annual Bonus. For the fiscal year ending December 30, 2005, the
Company agrees that the Employee shall continue to participate in the Company’s
annual bonus plan with a target bonus percentage of seventy-five percent (75%)
of Base Compensation. For the fiscal year beginning December 31, 2005 and
subsequent years, the Employee shall not be eligible to participate in the
Company’s annual bonus plan.

          (c) Supplemental Consulting Payments. Commencing in March 2006 and
through February 2008, regardless of whether the Employee’s employment with the
Company has terminated for any reason, but only for so long as the Employee is
not in breach of any non-competition, non-solicitation or non-disparagement
obligations arising under Section 2(c) of this Agreement, the Employee shall be
entitled to receive fifty two (52) bi-weekly payments of $31,298.00 each in a
manner consistent with the Company’s standard payroll practices for executives
(the “Supplemental Consulting Payments”); provided, however, that all remaining
payments shall be paid to the Employee in a lump sum in the event of, and not
later than ten (10) days following, either (i) the Employee’s death or
disability (as determined in accordance with Section 409A(a)(2)(C) of the
Internal Revenue Code of 1986, as amended (the “Code”)), or (ii) a “change in
the ownership or effective control” of the Company (as determined in accordance
with Section 409A(a)(2)(A)(v) of the Code) (a “Change of Control”) on or after
the effective date of this Agreement. Should the Employee not be alive at the
time of any scheduled Supplemental Consulting Payment, such payment shall be
paid either (i) to the Employee’s beneficiaries designated under the Company’s
group term life insurance, or (ii) if there is no such designation of
beneficiaries, then to the executor of the Employee’s estate.

          (d) Continuation of Base Compensation and Consulting Compensation in
the Event of Certain Specified Types of Termination.

               (i) Base Compensation. Notwithstanding anything in this Agreement
to the contrary, in the event the Employee’s employment with the Company is
terminated during

4.



--------------------------------------------------------------------------------



 



the Executive Period (x) by the Company without Cause pursuant to Section 1(b)
above, or (y) by the Company or by the Employee for any reason following a
Change of Control, then Base Compensation, in the case of clause (x), shall
continue to be payable in the manner set forth in Section 3(a)(i) above through
February 28, 2006, and, in the case of clause (y), shall be paid in a lump sum,
within ten (10) days following termination of employment, in an amount equal to
the then unpaid installments of Base Compensation through February 28, 2006. In
addition, in the case of either clause (x) or clause (y), the Employee shall be
entitled to receive the annual bonus, if any, to which he would have been be
entitled under the annual bonus plan for the fiscal year ending December 30,
2005, as if he had remained an employee of the Company on the last day of such
fiscal year, payable at such time as annual bonuses for such year are paid to
other senior executives of the Company.

          (ii) Consulting Compensation. Notwithstanding anything in this
Agreement to the contrary, in the event the Employee’s employment with the
Company is terminated during the Executive Period or the Consulting Period
(x) by the Company without Cause pursuant to Section 1(b) above, or (y) by the
Company or by the Employee for any reason following a Change of Control, then
Consulting Compensation, in the case of clause (x), shall continue to be payable
in the manner set forth in Section 3(a)(ii) above through the Retirement Date,
and, in the case of clause (y), shall be paid in a lump sum, within ten
(10) days following termination of employment, in an amount equal to the then
unpaid installments of Consulting Compensation through the Retirement Date. In
addition, if the Employee’s employment with the Company is terminated during the
Consulting Period for any reason prior to payment of the annual bonus to which
the Employee became entitled under the annual bonus plan for the fiscal year
ending December 30, 2005, if any, he shall be entitled to receive such annual
bonus at such time as annual bonuses for such year are paid to other senior
executives of the Company.



  4.   Employee Benefits, Stock Options, And Incentive Compensation And Other
Compensation Plans And Programs.

          (a) Equity Grant. The Employee shall receive a grant of 10,000 shares
of restricted URS common stock, such grant to (i) be made on the next date that
equity grants and awards are made generally to other senior executives of the
Company as a group (currently expected to occur in October 2005), (ii) vest in
full on February 29, 2008, or immediately in the event of a Change of Control,
and (iii) otherwise be pursuant to the Company’s standard form of restricted
stock award agreement.

               (b) Other Stock Awards. The Company acknowledges and agrees that
all stock options, restricted stock awards and similar rights previously granted
to the Employee under all incentive compensation, deferred compensation, bonus,
stock option, stock appreciation rights, restricted stock, phantom stock or
similar plans maintained by the Company shall continue to vest during the term
of his employment under this Agreement in accordance with their respective
terms.

               (c) Additional Benefits. As additional benefits under this
Agreement, the Employee shall receive the following upon the earlier to occur of
(i) the Retirement Date, (ii) the termination of the Employee’s employment with
the Company due to the death of the Employee pursuant to Section 1(e) above or
the Disability of the Employee pursuant to Section 1(f) above,

5.



--------------------------------------------------------------------------------



 



or (iii) the termination by the Company of the Employee’s employment without
Cause pursuant to Section 1(b) above:

               (i) The Employee shall become fully vested in all awards granted
to him under all incentive compensation, deferred compensation, bonus, stock
option, stock appreciation rights, restricted stock, phantom stock or similar
plans maintained by the Company, any contrary provisions of such plans
notwithstanding, including but not limited to the grant of restricted stock
pursuant to Section 4(a) of this Agreement; and

               (ii) The Employee shall be entitled, at his expense but at the
Company’s group rates, to continue participation in the health insurance
programs maintained by the Company, including life, disability and health
insurance programs, as if he were still an employee of the Company. During the
Employee’s life, such health insurance coverage shall be extended to the
Employee and his dependents who qualify as such under the terms of the Company’s
health insurance programs. Following the Employee’s death, such coverage shall
continue to be available to the Employee’s surviving spouse, at her expense but
at the Company’s group rates, for her lifetime. To the extent that the Company
finds it impossible to cover the Employee or his surviving spouse or dependents
under its group insurance policies, the Company shall arrange for the Employee
or his surviving spouse, at their expense but at a rate equivalent to the
Company’s group rates, to be provided with an individual policy or policies
providing substantially the same levels of coverage as the Company’s health
insurance programs (provided that, if long-term disability and life coverage
cannot be continued or can only be continued at a cost to the Company greater
than the Company would have incurred absent termination of the Employee’s
employment, then, at the Company’s election, the Company may provide either such
long-term disability or term life insurance as may be available at no greater
cost than one hundred fifty percent (150%) of what the Company would have
incurred absent such termination, or pay to the Employee or his surviving spouse
one hundred fifty percent (150%) of the amount of premiums the Company would
have incurred to continue such coverage absent such termination). The foregoing
coverage shall satisfy the obligations of the Company and its heath insurance
programs under the Comprehensive Omnibus Reconciliation Act of 1985, as amended
(“COBRA”) and any analogous state laws, and the Employee shall make any
elections requested by the Company to evidence such fact.

          (d) Automobile. During the term of his employment under this
Agreement, the Company shall continue to reimburse the Employee for the cost of
an appropriate automobile consistent with the practice in effect on the date of
this Agreement.

          (e) Vacation. During the Executive Period, the Employee shall accrue
entitlement to vacation in accordance with the Company’s applicable vacation
policy for executives. The Employee shall accrue no additional vacation
entitlement during the Consulting Period. The value of all accrued but unused
vacation entitlement as of the last day of the Executive Period shall be paid to
the Employee in a cash lump sum within ten (10) days following the end of the
Executive Period.

6.



--------------------------------------------------------------------------------



 



  5.   Business Expenses ; Office.

          For the term of his employment under this Agreement, (i) the Employee
shall be authorized to incur necessary and reasonable travel, entertainment and
other business expenses in connection with his duties hereunder, and the Company
shall reimburse the Employee for such expenses upon presentation of an itemized
account and appropriate supporting documentation in accordance with the
Company’s generally applicable policies, and (ii) the Company shall provide the
Employee with appropriate office space and secretarial support at the principal
office of the Company located in San Francisco.



  6.   Certain Benefits Conditioned Upon Execution Of Effective Release Of
Claims.

          Notwithstanding any of the foregoing to the contrary, in no event
shall the Company be required to make any payment or provide any benefit
pursuant to Section 3(d) or 4(c) above (except for payments of accrued and
unpaid vacation) unless and until the Employee executes and delivers to the
Company a release in the form of Exhibit A attached hereto and such release
becomes effective in accordance with its terms; provided, however, that pending
such execution and delivery of such a release by the Employee, the Company will
advance for the account of the Employee premiums required to be paid during the
period during which the effectiveness of the release is pending if necessary to
avoid lapse with respect to the Employee within such period of a group dental,
health or disability policy provided under Section 4(c) relate, which advance
shall be repaid by the Employee on expiration of (i) the period during which
Employee is permitted to consider whether to execute the release (if the
Employee does not execute the release) or (ii) the period during which the
effectiveness of the release is pending (if the Employee executes the release
then revokes it within the seven (7) day period).



  7.   Certain Additional Payments.

          If any payments, distributions or other benefits by or from the
Company to or for the benefit of the Employee (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payment required
under this Section 7) (collectively, the “Payment”) would be subject to the
additional tax imposed by Section 409A of the Code or the excise tax imposed by
Section 4999 of the Code or any interest or penalties are incurred by the
Employee with respect to such taxes (such additional tax and excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Additional Taxes”), then the Employee shall be entitled to
receive from the Company an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by the Employee of all taxes (including, without
limitation, any Additional Taxes, income and employment taxes and any interest
and penalties imposed with respect thereto) and the Additional Taxes imposed
upon the Gross-Up Payment, the Employee retains an amount of the Gross-Up
Payment equal to any Additional Taxes imposed upon the Payment. All calculations
required by this Section 7 shall be performed, in the case of the additional tax
imposed by Section 409A of the Code, by the independent auditors retained by the
Company at the time the Employee becomes entitled to the Gross-Up Payment or, in
the case of the excise tax imposed by Section 4999 of the Code, by the
independent auditors retained by the Company most recently prior to the change
of control giving rise to such excise taxes (the “Auditors”),

7.



--------------------------------------------------------------------------------



 



based on information supplied by the Company and the Employee, and shall be
final and binding on the Company and the Employee. All fees and expenses of the
Auditors shall be paid by the Company.



  8.   Nondisclosure.

          During the term of this Agreement and thereafter, the Employee shall
not, without the prior written consent of the Board, disclose or use for any
purpose (except in the course of his employment under this Agreement and in
furtherance of the business of the Company) confidential information or
proprietary data of the Company or any parent, subsidiary or affiliated
corporation or related entity of the Company, except as required by applicable
law or legal process, in which case promptly and before disclosure the Employee
shall give notice to the Company of any such requirement or process; provided,
however, that confidential information shall not include any information
available from another source on a non-confidential basis, known generally to
the public, or ascertainable from public or published information (other than as
a result of unauthorized disclosure by the Employee) or any information of a
type not otherwise considered confidential by persons engaged in the same
business as, or a business similar to, that conducted by the Company. The
Employee agrees to deliver to the Company at the termination of his employment,
or at any other time the Company may request, all memoranda, notes, plans,
records, reports and other documents or electronic information (and copies
thereof) relating to the business of the Company or any parent, subsidiary or
affiliated corporation or related entity of the Company, which he may then
possess or have under his control. Nothing in this Section 8 or elsewhere in
this Agreement shall be deemed to waive, or to permit or authorize the Employee
to take any action which waives or could have the consequence of waiving, the
attorney-client privilege, the work product doctrine or any other privilege or
doctrine with respect to any information in the possession of the Employee or
any communication between the Employee and the Company, its parent, subsidiary
and affiliated corporations, any related entities or any of their respective
directors, officers, employees, agents or other representatives.



  9.   Miscellaneous Provisions.

          (a) Successors. Subject to Section 9(k) and provided that the Employee
may not delegate his duties hereunder without the consent of the Board, this
Agreement and all rights hereunder shall inure to the benefit of, and be
enforceable by, the parties’ successors, assigns, personal or legal
representatives, executors, administrators, heirs, distributees, devisees and
legatees, and this Agreement shall be binding on and assumed by any successor of
the Company.

          (b) Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered, when mailed by U.S. registered mail (return receipt
requested and postage prepaid), or when telecopied. In the case of the Employee,
mailed notices shall be addressed to him at the home address which he most
recently communicated to the Company in writing for income tax withholding
purposes or by notice given pursuant to this Section 9(b). In the case of the
Company, mailed notices shall be addressed to its corporate headquarters as
reflected in its most recent Quarterly Report on Form 10-Q or Annual Report on
Form 10-K filed with the SEC,

8.



--------------------------------------------------------------------------------



 



directed to the attention of its Secretary. Telecopied notices shall be sent to
such telephone number as the Company and the Employee may specify for such
purpose.

          (c) Modifications; Waiver. No provision of this Agreement shall be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by the Employee and by an authorized officer of
the Company (other than the Employee). No waiver by either party of any breach
of, or of compliance with, any condition or provision of this Agreement by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.

          (d) Whole Agreement. No agreements, representations or understandings
(whether oral or written and whether express or implied) which are not expressly
set forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. Effective as of the date hereof, this
Agreement supersedes all prior employment agreements and severance agreements
between the parties, their parents, subsidiaries and affiliates, and their
respective predecessors (but not that certain Indemnification Agreement dated as
of March 23, 2004 between the Company and the Employee, which remains in full
force and effect).

          (e) Withholding. All payments made under this Agreement shall be
subject to reduction to reflect taxes and other payroll deductions required to
be withheld by law. The Employee hereby declares under penalty of perjury that
the Social Security Number he has provided to the Company is true and accurate.
To the extent permitted by applicable law, the Company also shall be entitled to
withhold from or offset against any payments under this Agreement any amounts
owed by the Employee (whether or not liquidated) to the Company or any parent,
subsidiary or affiliated corporation or related entity or either of them.

          (f) Certain Reductions and Offsets. Notwithstanding any other
provision of this Agreement to the contrary, any payments or benefits under this
Agreement shall be reduced by any severance payments and benefits payable by the
Company or an affiliate of the Company to the Employee under any policy, plan,
program or arrangement, including, without limitation, a contract between the
Employee and the Company or an affiliate of the Company.

          (g) Code Section 409A Compliance. Because of the uncertainty of the
application of Section 409A of the Code to payments pursuant to this Agreement,
including, without limitation, payments pursuant to Section 3 hereof, the
Employee agrees that if any such payments are subject to the provisions of
Section 409A of the Code by reason of this Agreement, or any part thereof, being
considered a “nonqualified deferred compensation plan” pursuant to Section 409A
of the Code, then the Company and the Employee shall use their best efforts to
ensure that such payments shall be made in accordance with Section 409A of the
Code, including, without limitation, any necessary delay of six (6) months
applicable to payment of deferred compensation to a “specified employee” (as
defined in Section 409A(2)(B)(i) of the Code) upon separation from service;
provided that this Section 9(g) shall not entitle the Company to retain (without
ultimate payment to the Employee) any payment otherwise due to the Employee
under this Agreement.

9.



--------------------------------------------------------------------------------



 



          (h) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal laws of the
State of California, without regard to where the Employee has his residence or
principal office or where he performs his duties hereunder.

          (i) Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.

          (j) Arbitration. Any controversy or claim arising out of or relating
to this Agreement, or the breach thereof, or the Employee’s employment with the
Company or the terms and conditions or termination thereof, or any action or
omission of any kind whatsoever in the course of or connected in any way with
any relations between the Company and the Employee, including without limitation
all claims encompassed within the scope of the forms of General Release attached
to this Agreement as Exhibit A, shall be finally settled by binding arbitration
before a single arbitrator in accordance with the National Rules for the
Resolution of Employee disputes of the American Arbitration Association, and
judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. The arbitration shall be administered by the San
Francisco, California regional office of the Association and shall be conducted
at the San Francisco, California offices of the Association or at such other
location in San Francisco, California as the Association may designate. All fees
and expenses of the arbitrator and the Association shall be paid by the Company.
The Company and the Employee acknowledge and agree that any and all rights they
may have to resolve their claims by a jury trial are hereby expressly waived.

          (k) No Assignment. The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this Section 9(k) shall be void.

     In Witness Whereof, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year first
above written.

              /s/ Kent P. Ainsworth           Kent P. Ainsworth
 
            URS Corporation
 
       

  By:   /s/ Martin M. Koffel

       

  Name:   Martin M. Koffel

  Title:   Chairman and Chief Executive Officer

10.



--------------------------------------------------------------------------------



 



Exhibit A

GENERAL RELEASE
(Individual Termination)

     This General Release (“Release”) is executed and delivered by Kent P.
Ainsworth (“Employee”) to and for the benefit of URS Corporation, a Delaware
corporation, and any parent, subsidiary or affiliated corporation or related
entity of URS Corporation (collectively, “Company”).

     In consideration of certain payments and benefits which Employee will
receive following termination of employment pursuant to the terms of the
Employment Agreement entered into as of May 31, 2005, between Employee and
Company (the “Agreement”), the sufficiency of which Employee hereby
acknowledges, Employee hereby agrees not to sue and fully, finally, completely
and generally releases, absolves and discharges Company, its predecessors,
successors, subsidiaries, parents, related companies and business concerns,
affiliates, partners, trustees, directors, officers, agents, attorneys,
servants, representatives and employees, past and present, and each of them
(hereinafter collectively referred to as “Releasees”) from any and all claims,
demands, liens, agreements, contracts, covenants, actions, suits, causes of
action, grievances, arbitrations, unfair labor practice charges, wages, vacation
payments, severance payments, obligations, commissions, overtime payments,
debts, profit sharing or bonus claims, expenses, damages, judgments, orders
and/or liabilities of whatever kind or nature in law, equity or otherwise,
whether known or unknown to Employee which Employee now owns or holds or has at
any time owned or held as against Releasees, or any of them through the date
Employee executes this Release (“Claims”), including specifically but not
exclusively and without limiting the generality of the foregoing, any and all
Claims arising out of or in any way connected to Employee’s employment with or
separation of employment from Company, including any Claims based on contract,
tort, wrongful discharge, fraud, breach of fiduciary duty, attorneys’ fees and
costs, discrimination in employment, any and all acts or omissions in
contravention of any federal, state or local laws or statutes (including, but
not limited to, federal or state securities laws, any deceptive trade practices
act or any similar act in any other state and the Racketeer Influenced and
Corrupt Organizations Act), and any right to recovery based on local, state or
federal age, sex, pregnancy, race, color, national origin, marital status,
religion, veteran status, disability, sexual orientation, medical condition,
union affiliation or other anti-discrimination laws, including, without
limitation, Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the National Labor
Relations Act, the California Fair Employment and Housing Act, and any similar
act in effect in any jurisdiction applicable to Employee or Company, all as
amended, whether such claim be based upon an action filed by Employee or by a
governmental agency; provided, however, that expressly excluded from this
Release are any and all Claims Employee may have for indemnification under the
Bylaws of the Company and any Claims arising under the terms of the
Indemnification Agreement between URS Corporation and Employee dated as of
March 23, 2004 and any amendment, supplement or replacement thereof.

     Employee agrees to cooperate with the Company in responding to the
reasonable requests of the Company in connection with any and all existing or
future litigation, arbitrations,

11.



--------------------------------------------------------------------------------



 



mediations or investigations brought by or against the Company, or its current
or former affiliates, agents, officers, directors or employees, whether
administrative, civil or criminal in nature, in which the Company reasonably
deems Employee’s cooperation necessary or desirable. In such matters, Employee
agrees to provide the Company with reasonable advice, assistance and
information, including offering and explaining evidence, providing sworn
statements, and participating in discovery and trial preparation and testimony.
Employee also agrees to promptly send the Company copies of all correspondence
(for example, but not limited to, subpoenas) received by Employee in connection
with any such proceedings, unless Employee is expressly prohibited by law from
so doing. The failure by Employee to cooperate fully with the Company in
accordance with this provision will be a material breach of the terms of this
Agreement, which will excuse all commitments of the Company to provide severance
or other benefits to Employee under any agreement. The Company agrees to
reimburse Employee for all reasonable out-of-pocket expenses she incurs in
connection with the performance of his obligations under this section; provided,
however, that such expenses shall not include attorneys fees, foregone wages or
payment for services provided under this section.

     Without superseding any other agreements, including the Agreement, and
obligations Employee has with respect thereto, (i) Employee agrees not to
divulge or use, at any time, any information that might be of a confidential or
proprietary nature relative to Company, and (ii) Employee agrees to keep
confidential all information contained in this Release (except to the extent
(A) Company consents in writing to disclosure, (B) Employee is required by
process of law to make such disclosure and Employee promptly notifies Company of
receipt by Employee of such process, or (C) such information previously shall
have become publicly available other than by breach hereof on the part of
Employee).

     Employee acknowledges and agrees that neither anything in this Release nor
the offer, execution, delivery, or acceptance thereof shall be construed as an
admission by Company of any kind, and this Release shall not be admissible as
evidence in any proceeding except to enforce this Release.

     It is the intention of Employee in executing this instrument that it shall
be effective as a bar to each and every claim, demand, grievance and cause of
action hereinabove specified. In furtherance of this intention, Employee hereby
expressly consents that this Release shall be given full force and effect
according to each and all of its express terms and provisions, including those
relating to unknown and unsuspected claims, demands, grievances and causes of
action, if any, as well as those relating to any other claims, demands,
grievances and causes of action hereinabove specified, and elects to assume all
risks for claims, demands, grievances and causes of action that now exist in
Employee’s favor, known or unknown, that are released under this Release.
Employee acknowledges Employee may hereafter discover facts different from, or
in addition to, those Employee now knows or believes to be true with respect to
the claims, demands, liens, agreements, contracts, covenants, actions, suits,
causes of action, wages, obligations, debts, expenses, damages, judgments,
orders and liabilities herein released, and agrees the release herein shall be
and remain in effect in all respects as a complete and general release as to all
matters released herein, notwithstanding any such different or additional facts.

12.



--------------------------------------------------------------------------------



 



     If any provision of this Release or application thereof is held invalid,
the invalidity shall not affect other provisions or applications of the Release
which can be given effect without the invalid provision or application. To this
end, the provisions of this Release are severable.

     Employee represents and warrants that Employee has not heretofore assigned
or transferred or purported to assign or transfer to any person, firm or
corporation any claim, demand, right, damage, liability, debt, account, action,
cause of action, or any other matter herein released.

     Employee represents that he is not aware of any claims other than the
claims that are released by this instrument. Employee acknowledges that he is
familiar with the provisions of California Civil Code Section 1542, which states
as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

Employee, being aware of such Code section, agrees to waive any rights he may
have thereunder, as well as under any other statute or common law principle of
similar effect.

Notice To Employee

     The law requires that Employee be advised and Company hereby advises
Employee in writing to consult with an attorney and discuss this Release before
executing it. Employee acknowledges Company has provided to Employee at least
twenty-one (21) calendar days (forty-five (45) calendar days, in the case of a
group termination) within which to review and consider this Release before
signing it.

     Should Employee decide not to use the full twenty-one (21) or forty-five
(45) days, as applicable, then Employee knowingly and voluntarily waives any
claims that Employee was not in fact given that period of time or did not use
the entire twenty-one (21) or forty-five (45) days to consult an attorney and/or
consider this Release. Employee acknowledges that Employee may revoke this
Release for up to seven (7) calendar days following Employee’s execution of this
Release and that it shall not become effective or enforceable until such
revocation period has expired. Employee further acknowledges and agrees that
such revocation must be in writing and delivered to Company in accordance with
Section 9(b) of the Agreement and must be received by Company as so addressed
not later than midnight on the seventh (7th) day following Employee’s execution
of this Release. If Employee so revokes this Release, the Release shall not be
effective or enforceable and Employee will not receive the monies and benefits
described above. If Employee does not revoke this Release in the time frame
specified above, the Release shall become effective at 12:00:01 A.M. on the
eighth (8th) day after it is signed by Employee.

     In the case of a group termination, the law requires that Employee be
provided a detailed list of the job titles and ages of all employees who were
terminated in the group termination and the ages of all employees of the Company
in the same job classification or organizational unit who were not terminated.
Employee acknowledges that Employee has been provided with this information.

13.



--------------------------------------------------------------------------------



 



PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A
GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

I have read and understood the foregoing General Release, have been advised to
and have had the opportunity to discuss it with anyone I desire, including an
attorney of my own choice, and I accept and agree to its terms, acknowledge
receipt of a copy of the same and the sufficiency of the monies and benefits
described above, and hereby execute this Release voluntarily and with full
understanding of its consequences.

         
Dated:
       

       

      Kent P. Ainsworth

14.